Stephens, J.,
dissenting. The word “conviction,” as used in the offer of a reward, does not necessarily bear the same construction as where used in the juvenile-court act. As used in the defendant’s offer, it should be given a non-technical construction. The offer of a reward should be construed with due regard to the evil sought to be obviated by the railroad. The railroad was necessarily seeking, in the interest of the safe operation of its train, the prevention of the criminal acts referred to, by the capture and punishment of any one guilty of such acts. It would seem that the trial of one in the juvenile court, and the adjudication of his guilt of any of the acts designated in the offer of a reward, and his commitment to the juvenile reformatory would have a deterrent effect upon the commission of such acts as contemplated by the defendant. I therefore am of the opinion that the trial of the boy in the juvenile court and his commitment to the State reformatory for the “offense of attempted train-wrecking” is a conviction in the sense in which this word is used in the defendant’s offer. And being of the further opinion that, under the facts alleged in the petition, the defendant’s offer of a reward applied to the Western and Atlantic Eailroad in Bartow county, I am of the opinion that the petition in the first count set out a cause of action, and that it was error to strike the plaintiff’s petition in its entirety. I can not concur in the judgment of affirmance.